Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments were unpersuasive with respect to structure as the control unit appears to be merely memory, which could be software, hardware, or some combination. 

    PNG
    media_image1.png
    436
    671
    media_image1.png
    Greyscale

Applicant’s spec provides: [0006] “The provisions for display content applicable to each country depending on the automation level of a driving operation are stored in a control unit” (see also 0013, 0014]
[0021] In a control unit 5 arranged in the vehicle 1,  
[0057] In step S104, the detected degree of automation and the detected further state variables are compared with a parameter set 17 stored in the memory unit 5.
Applicant contends:

    PNG
    media_image2.png
    211
    695
    media_image2.png
    Greyscale

Examiner respectfully disagrees. Applicant specification states, [0002] A method for outputting information on output means of a vehicle is known from DE 10 2009 050 056 A1, wherein different display content is approved depending on the degree of automation comprising an assisted, highly automated or autonomous driving.
DE 10 2009 050 056 A1, discusses a method for displaying information in vehicle, involves detecting parameter between standard mode and travel mode, where speed progression is detected in time interval, where speed progression is provided as another parameter  The method involves Detecting a parameter between the standard mode and travel made. The speed progression is detected in a time interval, where the speed progression is provided as another parameter for differentiating between standard mode and travel mode. The speed of the vehicle, is transferred from an external device (15) through an interface (14). An independent claim is also included for information system for a passenger of a vehicle.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Komrardy is directed towards methods and systems for autonomous and semi-autonomous vehicle control, routing, and automatic feature adjustment are disclosed. Autonomous operation feature usage levels or settings may be automatically set, adjusted, or restricted based upon operating conditions and characteristics of the vehicle operator. (abstract). 
Komrardy teaches determining a degree of automation of a driving state of the vehicle by using GPS information to determine the autonomous control  (see fig. 6 (602-618) and provides for a “database may be accessed to determine autonomous or semi-autonomous routes for vehicles, as discussed elsewhere herein. In some embodiments, the electronic map (or portions thereof) may be communicated to a user device (e.g., the mobile device 110) to be displayed to a user.”[132].
Komrardy fails displaying content on the degree of automation and the at least one further state variabl ( “in particular an identification of a country travelled through by the vehicle”)[0006]. 
However, Ricci teaches [0595] With the provided information, the user customization module 2172 can determine if there is a driver or passenger who should not view and/or hear the current content provided in the user interface 248, in step 2912. For example, the driver that is operating the vehicle in zone A 512A may be prohibited from viewing the video content provided to occupants in zone B 512B, based on state law or simply for safety reasons… [0596] The user customization module 2172 may then access sensor information from sensor module 814. From that information, the user customization module 2172 can determine the location of the user that should not interact or view the content, in step 2916. This location information may then be sent to the function control module 2104.
Ricci states, “ a user customization module operable to: determine if at least one of the characteristics impacts the function of a vehicle; and if the at least one of the characteristics impacts the function of a vehicle, automatically change a function based on the at least one of the characteristics.” [0037]. 
Examiner understands the degree of automation to be the determine of what the devices is automatic allowed to do based on the parameter which Ricci shows above. The proposed amendments while helpful Ricci shows when a user uses a gesture to pick content to display [0047-0053, 087-0091].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner was unable to find claimed structure of control unit in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “control unit” is hardware, software or some combination thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al (2020/0317216) in view of Ricci (2014/0309875) hereinafter, Ricci.

In regards to claim 11, Konrardy teaches a method for controlling display content on an output means of a vehicle, the method comprising (abstract): 
	determining a degree of automation of a driving state of the vehicle [148,165-168,169] (fig. 7 (702));  
	determining at least one further state variable of the vehicle [149] or a passenger,
	wherein the at least one further state variable comprises geodata 
of the vehicle ([149] GPS data);  and [154][147-152]
[0156] The appropriate usage levels may alternatively be determined as one or more usage levels that meet operational requirements for the road segment of interest (i.e., the current road segment or upcoming road segment). Such operational requirements may include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment, which may be based upon governmental regulations or contractual obligations (e.g., insurance policy covenants or warranty limitations). Such operational requirements may similarly include minimum safety levels, minimum or maximum autonomous operation levels, or other metrics specified in a user profile.

	Konrardy fails to expressly teach determining the display content for the output means depending on the degree of automation and the at least one further state variable; Examiner notes [154, 160-165]. . “The methods described herein, however, can be used to automatically adjust vehicle usage restrictions based upon both vehicle operator identity and current conditions.” [160]
	However, Ricci teaches determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable.(fig. 29 (2912-2920) [590-596]).
	[0595] With the provided information, the user customization module 2172 can determine if there is a driver or passenger who should not view and/or hear the current content provided in the user interface 248, in step 2912. For example, the driver that is operating the vehicle in zone A 512A may be prohibited from viewing the video content provided to occupants in zone B 512B, based on state law or simply for safety reasons. As such, the user customization module 2172 may determine that the driver should not see or hear the content being provided to the passenger in zone B 512B. In other situations, a passenger in zone E 512E may be viewing video or the other information which is meant for adults. As such, if a child is determined to be in zone C 512C, the video or content should be prohibited from being seen by the child in zone C 512C. As such, if it is determined that a user should not see, hear, or be able to interact with the content provided, the method 2900 proceeds YES to step 2916. However, if it is determined that the user can see, hear, or interact with the content, the method 2900 proceeds NO back to step 2908 where that content is provided.


    PNG
    media_image3.png
    822
    554
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in art to modify the teachings of Konrardy in view of Ricci to further include determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable as taught by Ricci in order to follow applicable laws. 
	Therefore, Konrardy in view of Ricci teaches
	determining the display content for the output means depending on the degree of automation and the at least one further state variable (fig. 29 (2908-2920)) Ricci and (fig. 7 (702-712) and fig. 8 (802-810)) Konrardy and whether a driver or front passenger of the vehicle interacts with the output means by viewing or gestures (fig. 28-29 2806-2816 and 2908-2920) [0047] Ricci;  
	approving the determined display content on the output means, wherein the 
vehicle comprises a plurality of output means (fig. 29 (2908-2920)) Ricci, and
	 wherein a determination of approved display content for the plurality of output means takes place individually depending on whether a driver of the vehicle or a front passenger of the vehicle interacts with the output means by viewing or gestures [590-596] Ricco. 

In regards to claim 16, Konrardy teaches a device for controlling display content on an output means of a vehicle (abstract) the device comprising: 
	a control unit [148,165-168,169] (fig. 7 (702)) Konrardy;  
	Konrardy fails to teach a control unit which releases display content which can be displayed on the output means depending on a degree of automation of a driving state of the vehicle and at least one further state variable, 
	However, Ricci teaches teaches determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable.(fig. 29 (2912-2920) [590-596]).
	It would have been obvious to one of ordinary skill in art to modify the teachings of Konrardy in view of Ricci to further include determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable as taught by Ricci in order to follow applicable laws.
	Therefore, Konrardy in view of Ricci teaches a control unit which releases display content which can be displayed on the output means depending on a degree of automation of a driving state of the vehicle and at least one further state variable, [148,165-168,169] (fig. 7 (702)) Konrardy;  
	wherein the at least one further state variable is detected by sensors and comprises geodata of the vehicle, a user of the output means, ([149] GPS data);  and [154][147-152] Konrardy;  
	a driving situation and/or a driver or passenger state, wherein the vehicle comprises a plurality of output means and the control unit individually approves each of the plurality of output means depending on whether a driver of the vehicle or front passenger interacts with the output means by viewing or gestures. [590-595] Ricco.


In regards to claim 19, Konrardy teaches a method for a vehicle comprising a plurality of displays, the method comprising (abstract): receiving a degree of automation of a vehicle ([154][147-152] Konrardy; 
	receiving geodata of the vehicle([149] GPS data);  and [154][147-152] Konrardy;  	        
        Konrardy fails to teach receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures; 
	However, Ricci teaches receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures (fig. 28 2804-2820) [593-599] Ricci
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy to further include receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures as taught by Ricci in order to instill comfort in a vehicle. 
	Therefore, Konrardy in view of Ricci teaches determining an approved content for the one of the plurality of displays based on the received degree of automation of the vehicle, the received geodata of the vehicle, (fig. 29 (2908-2920)) Ricci and (fig. 7 (702-712) and fig. 8 (802-810)) Konrardy;   and the received information regarding whether the driver of the vehicle or the front passenger of the vehicle interacts with a display by viewing or gestures, (fig. 28 2804-2820) [593-599] Ricci wherein the determination of the approved content for the one of the plurality of displays is an individual determination from determination of approved content for other ones of the plurality of displays. [590-595] Ricco.

In regards to claim 13, Konrardy in view of Ricci teaches the method of claim 11, wherein the at least one state variable further comprises a driver, a front passenger or further passengers as users of the output means (fig. 6 648) (fig. 290 2904-2928) [574] Ricci. 
In regards to claim 14, Konrardy in view of Ricci teaches method of claim 11, wherein the at least one state variable further comprises a driving situation [151-0158] Konrardy. 
In regards to claim 15, Konrardy in view of Ricci teaches method of claim 11, wherein the at least one state variable further comprises a current condition of the driver, the front passenger and/or the further passengers.[160] Konrardy 
In regards to claim 17, Konrardy in view of Ricci teaches device of claim 16, wherein the degree of automation and the further state variable with the display content to be approved on one or more of the plurality of display means is stored in a parameter set of the control unit [0399, 441, 248] Ricci and [0066, 177,139-140] Konrardy. 
In regards to claim 18, Konrardy in view of Ricci teaches device of claim 17, wherein the parameter set is synchronized with a parameter set on a server, and the parameter set is changed by the parameter set on the server  [0399, 441, 248] Ricci and [0066, 177,139-140, 192] Konrardy.. 
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al (2020/0317216) in view of Ricci (2014/0309875) hereinafter, Ricci further in view of Schoning et al (2020/0215917) hereinafter, Schoning.

In regards to claim 12, Konrardy and Ricci fail to expressly teach the method of claim 11, wherein the geodata comprise an identification of a country travelled through by the vehicle. 
		However, Schoning expressly teaches wherein the geodata comprise an identification of a country travelled through by the vehicle.[018, 0038]. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy and Ricci to further include wherein the geodata comprise an identification of a country travelled through by the vehicle as taught by Schoning in order to follow Country specific laws [0018].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694